 SAFRIT LUMBER COMPANY, INC.657SAFRIT LUMBER COMPANY, INC.andINTERNATIONAL FUR & LEATHERWORKERS UNION OF THE U. S. AND CANADA, PETITIONER.CaseNo. 11-110-583.February 17,1955Decision and Direction of Election;Upon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lewis Wolberg, ahearing officer.Thereafter on April 23, 1954, a Decision and Direc-tion of Election' was issued subject to a notice to show cause con-cerning the compliance status of the Petitioner.Pursuant to thenotice to show cause, an order dismissing petition in this case wasissued on June 1, 1954.Thereafter, on September 13, 1954, the Boardissued an order reinstating the petition herein and remanding theproceeding to the Regional Director for the purpose of reopeningthe record to further data with respect to the Employer and itsbusiness.Pursuant thereto, a hearing was held before Robert Cohn,hearing officer.The hearing officer's rulings made at the original:hearing and at the reopened hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.Since May 1, 1953, the Employer has been engaged in manufactur-ing and retailing lumber at Beaufort, North Carolina.All pur-chases of timber are confined to the State of North Carolina.Alllumber shipped out of the State is sold to a wholesaler, South AtlanticLumber Co., of Greensboro, North Carolina, and is shipped as directedto the customers of the wholesaler.The Employer's sales for theperiod from May 1, 1953, to January 1, 1954, total $344,254.62.Ofthis amount, shipments totaling $75,374.55 were sent out of Stateat the direction of the wholesaler.Actual sales figures for the periodfrom January 1, 1954, to May 1, 1954, were not given at the hearing.A projection of the figures given for the 8-month period over a12-month period, shows the Employer's annual out-of-State ship-ments to be more than $100,000.2As the Employer's out-of-Stateshipments at the direction of its customer meet the indirect outflowtest of the Board's recently established jurisdictional standards 2 the1 108 NLRB 550.2 SeeUMW of America, District2, 96 NLRB 1389, 1390-91.'SeeJonesboro Grain Drying Cooperative,110 NLRB 481.Member Murdock would find that the Employer's out-of-State shipments at the directionof its customer constitute direct outflow within the meaning of the jurisdictional standardsas set out in theJonesborodecision.That decision describes the direct outflow standardas applicable to "an enterprise which produces or handles goods and ships such goodsout-of-state,or performs services outside the state in which the enterprise is located."111 NLRB No. 117. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard finds that it will effectuate the purposes of the Act to assertjurisdiction over the Employer's operations.2.The Petitioner is a labor organization which claims to representcertain employees of the Employer.The Petitioner was represented at the first hearing by its Interna-tional representative, John Russell, who also has the title of directorof District 5, International Fur & Leather Workers Union of theUnited States and Canada.Russellstated that no organization sub-ordinate to the Petitioner was involved in this proceeding.He gavetestimony, however, concerning District 5 and District Council 5.This testimony reveals that District 5, when first established, func-tioned asa labor organization, holding conferences and conventions,electing its own officers and making its own policies, receiving per cap-ita tax from various local unions which were part of the District, andacting to negotiate contracts and organize workers.District Council5 was the governing body of the District between yearly conventions,and the Council's officers were, in effect, an executive committee forDistrict 5.The position of district director was filled by appointmentby the International president; and the position of secretary-treasurerof the District was filled by election at district conventions.Accord-ing to Russell, however, District 5 went out of existence as a function-ing organization about 1951 or 1952 and is now merely a geographicaldesignation of part of the Petitioner.District Council 5, too, Russelltestified, is defunct and met last in 1949 or 1950. The locals in the Dis-trict now pay per capita tax directly to the Petitioner and the Peti-tioner finances District 5.Russell's further testimony shows, however, that the charter issuedto District 5 has not been revoked; that an active bank account existsin the name of District 5 on which Russell and Nathaniel Long mayexecute checks in their respective capacities as director and secretary-treasurer of District 5; that an International representative and or-ganizer ispaid by check drawn on the District 5 bank account; thatDistrict 5 receives rent for office space which it lets to a local union;that District 5 carries out the policies of the Petitioneras far as or-ganizing or negotiations are concerned ; and that Russell, as Interna-tional representative, continues to organize workers, negotiate con-tracts, and settle grievances for employees, using his title of districtdirector; that RussellusesDistrict 5 letterheads in communciations toemployers; and that there have been conferences inside the Districtsince 1949 or 1950 of groups of locals for the purpose of discussingwage negotiations involving the locals.In view of the above, we conclude that District 5 continues to func-tion as a labor organization as it did in its earlier period.We findthat District 5 and District Council 5 are the same entity and consti-tute a labor organization within the meaning of Section 2 (5) of the DELTA FINISHING COMPANY659Act which is required to comply with the filing provisions of Section9 (f), (g), and (h) of the Act for the petitioning International to bedeemed in full compliance.'The Board is administratively satisfiedthat District 5 is now in full compliance.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (ii) and (7) of the Act.4.The Employer is engaged in cutting, buying, processing, andselling lumber.The Petitioner seeks a unit of all maintenance andproduction employees.Although the Employer stated that it wouldtake no position concerning the appropriate unit, there was agreementbetween the parties on exclusions from the unit.We find that all main-tenance and production employees at the Employer's lumber opera-tion located at Beaufort, North Carolina, including the wood em-ployees, truckdrivers, caterpillar drivers, firemen, sawyers in thewoods, and sawman, but excluding the woods foreman, the officers ofthe Employer, officer clerical employees, employees of contractors,guards, professional employees, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (h) of the Act.[Text of Direction of Election omitted from publication.]4 SeeUnited Tanner's Inc,103 NLRB 760;Franklin Tannang Company,104 NLRB 192.DELTA FINISHING COMPANY(DIVISION OF eJ.P. STEVENS & CO., INC.-PLANT No. 3)andUNITED TEXTILE WORKERS OF AMERICA, AFLDELTA FINISHING COMPANY(DIVISION OF J. P.STEVENS & CO., INC.-PLANT No. 3) 1andTEXTILEWORKERS UNION OF AMERICA, CIO.Cases Nos. 11-CA-558 and 11-CA-713.February18,1955Decision and OrderOn May 20, 1954, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in Case No. 11-CA-558, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) of the Act, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices andrecommended that the complaint be dismissed with respect to such al-legations.Thereafter, the General Counsel and the Respondent1The name of the Respondent appears as amended at the hearing.111 NLRB No. 114.344056-55-vol. 111--43